OPINION by
Me. Justice Sterrett:
There is nothing in the record to sustain the decree complained of. The testamentary provision made by Mrs. Erb for the benefit of her daughter is an active, continuing trust, unaffected by the proceedings in lunacy. The clauses of her will creating the trust are as follows: “And the other half or share I give and bequeath to the said Henry Kudy in trust for the use of my said daughter Eianna, who is not capable to act for herself, and put the same to interest, or use the same himself at 5 per cent interest, as he may see fit, and keep, maintain the said Eianna during her life, or until she becomes, in the judgment of the said trustee, capable to act for herself, then, and in that case, the trustee may pay to her the said interest and of the principal ; and provided further that in case the said Eianna should marry and have lawful children born of her, immediately upon the birth of such child or children, the said trustee shall pay all such trust money, remaining in his hands at the time, unto my said daughter Eianna, her heirs and assigns, and not otherwise; and in default of such lawful children born of my said daughter Eianna, then, upon her death, the balance of said trust money I give to my son Henry Kudy, his heirs, and assigns.
“The said trustee shall keep, support, and maintain, out of said trust fund, my said daughter Eianna until marriage and a lawful child born to her, or her death, as hereinbefore directed.”
*350In carrying out the provisions of the trust it is obviously necessary that the trustee should have the custody and control, not only of the corpus, but also of the interest or income arising from the trust property. To require appellant to pay the latter to the committee of the lunatic would deprive him of the only means he has of performing the active duties of the trust as contemplated by testatrix. It is not even alleged that he is mismanaging the trust property or refusing to apply the income in the manner directed by his mother’s will.
In the absence of any evidence of either, the committee has no just reason to complain.
Decree reversed and petition dismisséd, at costs of appellee.